DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending for examination.  Claim 1 is an independent claim.
	This Office Action is FINAL.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes multiple claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are recited in claim 1 with functional language italicized and generic placeholder and linking phrase in bold for claim 1:

1. An artificial intelligence (AI)-based cloud computing safety monitoring system, comprising a big data acquisition end, a server, a cloud computing module, a communications module and an AI module, wherein:
an output end of the big data acquisition end is connected to an input end of the server, an output end of the server is connected to an input end of the cloud computing module, a data transmission interface of the cloud computing module is connected to a transmission interface of the communications module, and the transmission interface of the communications module is connected to a transmission interface of the AI module;
the Al module comprises an input end, a processor, an output end, and an Al analysis module, an output interface of the input end of the AI module is connected to an input interface of the processor through a data cable, an output interface of the processor is connected to the output end of the AI module through a data cable, and a transmission interface of the processor is connected to the Al analysis module through a data cable; 
the big data acquisition end acquires data information and outputs the data information to the server, the server outputs the data information to the cloud computing module, and the cloud computing module performs preliminary recognition processing on the data information; 
the cloud computing module outputs the data information to the AI module through the communications module, and the Al module analyzes the data information and obtains content of the data information; 
the data information is input into the AI module through its input end, and the processor and the AI analysis module analyze and process the data information and output an analysis and processing result to the cloud computing module through the communications module; 
a storage module is disposed in the cloud computing module, the storage module stores basic data;
the analyzed and processed data information is compared with the basic data stored in the storage module to obtain a comparison result; and 
an alarm is raised if the comparison result is incorrect, or no alarm is raised if the comparison result is correct.  

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The portions of the specification that describe the corresponding structure that performs the claimed functions for claim 1 is paragraphs [0006], [0022]-[0024], [0027], [0038].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang Xin (Chinese Patent Publication No. CN110852306A), hereinafter Xin.
Regarding claim 1, Xin teaches:
an artificial intelligence (AI)-based cloud computing safety monitoring system (Xin, Abstract, Fig. 1, Pg. 2, paragraph 7), 
comprising a big data acquisition end, a server, a cloud computing module (Applicant’s specification in paragraph [0022] recites big data acquisition end can be video image data acquisition end, Xin in Abstract, Fig. 1, Pg. 3 last paragraph, Pg. 4 first paragraph teaches acquisition end, server and cloud computing module),  
a communications module and an Al module (Xin, Abstract, Fig. 1, Pg. 3 last paragraph, Pg. 4 first paragraph), wherein:
an output end of the big data acquisition end is connected to an input end of the server, an output end of the server is connected to an input end of the cloud computing module, a data transmission interface of the cloud computing module is connected to a transmission interface of the communications module, and the transmission interface of the communications module is connected to a transmission interface of the AI module (Xin, Abstract, Fig. 1 shows connections, Pg. 3 last paragraph);
the Al module comprises an input end, a processor, an output end, and an Al analysis module, an output interface of the input end of the AI module is connected to an input interface of the processor through a data cable, an output interface of the processor is connected to the output end of the AI module through a data cable, and a transmission interface of the processor is connected to the Al analysis module through a data cable (Xin, Fig. 2, Pg. 4, paragraph 3); 
the big data acquisition end acquires data information and outputs the data information to the server, the server outputs the data information to the cloud computing module, and the cloud computing module performs preliminary recognition processing on the data information (Xin, Fig. 1, Pg. 4, paragraph 4); 
the cloud computing module outputs the data information to the AI module through the communications module, and the Al module analyzes the data information and obtains content of the data information (Xin, Fig. 1, Pg. 4, paragraph 5); 
the data information is input into the AI module through its input end, and the processor and the AI analysis module analyze and process the data information and output an analysis and processing result to the cloud computing module through the communications module (Xin, Fig. 2, Pg. 4, paragraph 6);  
a storage module is disposed in the cloud computing module, the storage module stores basic data (Xin, Fig. 1, Pg. 4, paragraphs 4-6, information and data is sent to cloud computing module and stored in storage device.  Cloud computing systems include storage devices that store data. Xin teaches that basic unprocessed data is present on the cloud computing module storage in paragraph 4 “the server outputs the image information to the cloud computing module” where the image information is unprocessed, basic data.  Furthermore, it is inherently and well known by PHOSITA that cloud computing systems have storage modules as taught by  Song Ruihua (Chinese Patent Publication No. CN110928921A) in page 2, paragraphs 3-7.  (Song Ruihua was cited in first Nonfinal Office Action in Conclusion). See MPEP 2131.01.); 
the analyzed and processed data information is compared with the basic data stored in the storage module to obtain a comparison result; and an alarm is raised if the comparison result is incorrect, or no alarm is raised if the comparison result is correct (Xin, Fig. 1, Pg. 4, paragraph 6, Abstract teaches alarm. Pg. 5, paragraphs 6-7 teach comparison and alarm turned on or off based on this comparison).  

Regarding dependent claim 2, Xin teaches wherein the big data acquisition end, the server, the cloud computing module, the communications module, and the Al module are connected through wired transmission or wireless transmission (Xin, Pg. 4, last paragraph).  
  

Regarding dependent claim 3, Xin teaches wherein the big data acquisition end, the server, the cloud computing module, the communications module, and the Al module are connected through wireless transmission (Xin, Pg. 5, first paragraph on top of page). 

Regarding dependent claim 4, Xin teaches wherein one or several of a WI-FITM transmission protocol, a BLUETOOTH® transmission protocol, a general packet radio service (GPRS) transmission protocol, or a ZIGBEE® transmission protocol are used for wireless transmission (Xin, Pg. 5, paragraph 2).

Regarding dependent claim 5, Xin teaches further comprises an alarm module, and the alarm module is connected to the output end of the AI module through a data cable (Xin, Pg. 5, paragraph 3).

Regarding dependent claim 6, Xin teaches further comprises a remote monitoring terminal, and a data transmission connection is established between the remote monitoring terminal and the communications module (Xin, Pg. 5, paragraph 4).

Regarding dependent claim 7, Xin teaches wherein the alarm module is a light alarm or a loudspeaker alarm (Xin, Pg. 5, paragraph 5).  

 Response to Arguments
Applicant’s arguments filed 08/23/2022 have been fully considered, but they are not persuasive.
With regards to the 35 U.S.C. 102(a)(1)  rejections of claims 1-7, Applicant on page 6 in the Remark’s section argues that:
At the very least, Xin does not teach, show or suggest a storage module disposed in a cloud computing module, much less a storage module that stores basic data, analyzed and processed data information is compared with the basic data to obtain a comparison result, and an alarm is raised if the comparison result is incorrect, or no alarm is raised if the comparison result is correct, as required in every claim. 

The Examiner respectfully disagrees with Applicant’s argument given above as Xin does teach a storage module disposed in the cloud computing module, the storage module stores basic data; the analyzed and processed data information is compared with the basic data stored in the storage module to obtain a comparison result; and an alarm is raised if the comparison result is incorrect, or no alarm is raised if the comparison result is correct as given in the claim mapping and explanation above.  Xin in page 4, paragraph 4 teaches a cloud computing module receiving basic image data that it then performs primary identification processing on this data.  The basic image data is stored in the cloud computing module in a storage device before processing. Thus, this argument is not persuasive.
	For at least the reasoning provided above, Claims 1-7 remain rejected.
With regards to dependent Claims 2-7, the Remarks on page 6-7 do not discuss any further reasons as to why Xin does not teach the limitations of these claims; therefore, Claims 2-7 remain rejected using at least the reasoning provided above in this Office Action.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider this reference below and references cited in Form PTO-892 fully when responding to this action.
Song Ruihua (Chinese Patent Publication No. CN110928921A) teaches a big data acquisition and analysis system, which belongs to the technical field of big data and comprises an acquisition end, a server, a communication module, a cloud computing platform and a display end. On page 2 in the “Background”, paragraphs 3-7 provide various well known and established definitions for Big Data and teach that Big Data includes cloud computing that contains distributed databases and cloud storage.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-F 9:00-7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INDRANIL CHOWDHURY/Examiner, Art Unit 2114        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114